REASONS FOR ALLOWANCE
RE: Loo et al.
1.	The following is an examiner’s statement of reasons for allowance:
The nonstatutory double patenting rejection over copending Application No. 16/469,494 set forth in the final action mailed on 5/13/2021 is withdrawn in view of applicant’s submission of a terminal disclaimer.
The prior art does not teach or suggest an ADAM9-binding molecule comprising a VH domain and a VL domain that comprise the recited CDR sequences.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HONG SANG/Primary Examiner, Art Unit 1643